                Case 2:18-cv-01543-JLR Document 214 Filed 05/24/19 Page 1 of 3




 1                                                           THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9    BOMBARDIER INC.,
                                                       No. 2:18-cv-1543 JLR
10
                               Plaintiff,
                                                       DEFENDANT MITSUBISHI AIRCRAFT
11    v.                                               CORPORATION AMERICA INC.’S
                                                       REPLY IN SUPPORT OF MOTION TO
12    MITSUBISHI AIRCRAFT                              FILE UNDER SEAL ITS UPDATED
      CORPORATION, MITSUBISHI                          OPPOSITION TO PLAINTIFF’S MOTION
13    AIRCRAFT CORPORATION AMERICA                     FOR PRELIMINARY INJUNCTION
14    INC., et al.,
                                                       NOTE ON MOTION CALENDAR:
                                                       May 24, 2019
15                             Defendants.

16

17            Defendant Mitsubishi Aircraft Corporation America Inc. (“MITAC America”) filed a
18   Motion to Seal (Dkt. 147) its Updated Opposition to Bombardier’s Motion for a Preliminary
19   Injunction (“the Opposition”) (Dkt. 150) because Plaintiff Bombardier Inc. (“Bombardier”)
20   requested that certain information in the Opposition be shielded from the public. In response to
21   MITAC America’s motion to seal, Bombardier requests that the unredacted version of the
22   Opposition remain under seal and that only the redacted version of the Opposition (Dkt. 198)
23   remain available for public viewing. (See Dkt. 201.) In light of the Court’s original ruling on
24   the redactions requested by Bombardier, see generally Dkt. 111, MITAC America does not
25   oppose Bombardier’s request at this time.
26

      DEFENDANT MITAC AMERICA’S REPLY ISO                                      Perkins Coie LLP
      MOTION TO SEAL UPDATED OPPOSITION                                  1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
      (No. 2:18-cv-1543) RAJ) – 1                                            Phone: 206.359.8000
     121153-0002/142622430.1                                                  Fax: 206.359.9000
                Case 2:18-cv-01543-JLR Document 214 Filed 05/24/19 Page 2 of 3




 1            To be clear, though, MITAC America maintains its position that Bombardier has not
 2   shown—and cannot show—a compelling reason to withhold the currently redacted information
 3   for multiple reasons, not the least of which is that much of what is redacted is public information.
 4   For example, among other redactions, Bombardier requests that MITAC America redact
 5   sentences from the Opposition that reference public documents, including a standard engineering
 6   textbook and a NASA memorandum available on the Internet. (Compare Dkt. 147 with Dkt.
 7   198.) As MITAC America has previously explained, there is no legal basis for such references
 8   to be shielded from public view. (See Dkt. 103, at 4-5.) Accordingly, while MITAC America
 9   does not oppose Bombardier’s request given the Court’s original ruling (Dkt. 111), MITAC
10   America respectfully maintains its position that Bombardier has not carried its burden to justify
11   sealing the information (see LCR 5(g)(3)), as MITAC America will show as this litigation
12   progresses.
13

14            RESPECTFULLY SUBMITTED this 24th day of May 2019.
15                                                       /s/ Mary Z. Gaston
                                                         Jerry A. Riedinger, WSBA No. 25828
16                                                       Mack H. Shultz, WSBA No. 27190
                                                         Mary Z. Gaston, WSBA No. 27258
17                                                       Perkins Coie LLP
                                                         1201 Third Avenue, Suite 4900
18                                                       Seattle, WA 98101-3099
                                                         Telephone: 206.359.8000
19                                                       Facsimile: 206.359.9000
                                                         E-mail: JRiedinger@perkinscoie.com
20                                                       E-mail: MShultz@perkinscoie.com
                                                         E-mail: MGaston@perkinscoie.com
21
                                                         Attorneys for Defendant Mitsubishi Aircraft
22                                                       Corporation America Inc.
23

24

25

26

      DEFENDANT MITAC AMERICA’S REPLY ISO                                       Perkins Coie LLP
      MOTION TO SEAL UPDATED OPPOSITION (No. 2:18-                        1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      cv-1543 JLR) – 2                                                        Phone: 206.359.8000
     121153-0002/142622430.1                                                   Fax: 206.359.9000
                  Case 2:18-cv-01543-JLR Document 214 Filed 05/24/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that May 24, 2019, I electronically filed the foregoing

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4   to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5            .

 6
      DATED this 24th day of May, 2019.                   /s/Mary Z. Gaston
 7                                                        Mary Z. Gaston, WSBA No. 2725
                                                          Perkins Coie LLP
 8                                                        1201 Third Avenue, Suite 4900
                                                          Seattle, WA 98101-3099
 9                                                        Telephone: 206.359.8000
                                                          Facsimile: 206.359.9000
10                                                        E-mail: mgaston@perkinscoie.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                     Perkins Coie LLP
      (No. 2:18-cv-1543 JLR) – 1                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     121153-0002/142622430.1                                                    Fax: 206.359.9000
